             Case 5:19-cr-00021-GTS Document 60 Filed 03/29/19 Page 1 of 1




              OFFICE OF THE FEDERAL PUBLIC DEFENDER
              FOR THE NORTHERN DISTRICT OF NEW YORK
Syracuse Office                                                                           Albany Office

4 Clinton Square                                                                      39 N. Pearl Street
3RD FLOOR                                                                                  5TH FLOOR
SYRACUSE, NY 13202                                                                 ALBANY, NY 12207
(315) 701-0080                                                                          (518) 436-1850
(315) 701-0081 FAX                                                                 FAX (518) 436-1780

Lisa Peebles                                                                            Paul Evangelista
Federal Public Defender                                                                   First Assistant


March 29, 2019

Honorable Glenn T. Suddaby
Chief United States District Court Judge
100 South Clinton Street
Syracuse, New York 13202

RE:       UNITED STATES v. STEPHEN TAUBERT
          CASE NO.: 5:19-CR-0021

Dear Chief Judge Suddaby:

United States Probation Officer Janna Kulakowski and I met with Stephen Taubert this morning
at the Oneida County Jail. Ms. Kulakowski interviewed Mr. Taubert for his Presentence
Investigation Report. After observing their interactions and speaking with Mr. Taubert myself, I
believe that Mr. Taubert is competent to proceed with sentencing. Ms. Kulakowski voiced a
similar opinion. Mr. Taubert assured both of us that he would resume taking his medication.
Based on today’s interactions, it does not appear that any competency proceedings are necessary.

Thank you for your attention to this matter.

                                      Very truly yours,

                                      OFFICE OF THE FEDERAL PUBLIC DEFENDER


                                               s/ Courtenay K. McKeon
                                      By:      Courtenay K. McKeon, Esq.
                                               Assistant Federal Public Defender


cc:       Michael Gadarian, AUSA (by ECF)
          Michael Perry, AUSA (by ECF)
          Stephen Taubert, Oneida County Jail (by mail)
